682 S.E.2d 206 (2009)
Lenton Credelle BROWN, Administrator of the Estate of Clamon Brown
v.
KINDRED NURSING CENTERS EAST, LLC, Kindred Health Care Operating, Inc., Kindred Health Care, Inc., Patricia Evelyn Dix, N.P., Steven Ferguson, M.D., and Eastern Carolina Family Practice, PA.
No. 227A09.
Supreme Court of North Carolina.
August 27, 2009.
Stephen J. Gugenheim, for Lenton Brown.
Thomas E. Harris, New Bern, for Patricia Dix, et al.
Prior report: ___ N.C.App. ___, 675 S.E.2d 687.

ORDER
Upon consideration of the petition for discretionary review, filed by Defendants (Dix, Ferguson & Eastern Carolina Family Practice) on the 2nd of June 2009 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is:
"Allowed by order of the Court in conference, this the 27th of August 2009."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).